Title: From Jonathan Trumbull, Jr. to Timothy Pickering, 1 April 1783
From: Trumbull, Jonathan, Jr.
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters 1st April 1783
                        
                        His Excellency desires me to mention to you—that it continues to be a part of Every Day’s on Report that a
                            great Want of Straw prevails.
                        The General Wishes to know if the Roads will not admit of Straw being now hauled to the Cantonments—if
                            possible, he would request that a Supply may be furnished.Your most Obed. St
                        
                             J. Trumbull Jur Secty 
                        
                    